Exhibit 10.1
SECOND AMENDMENT TO THE
MARK THIERER EMPLOYMENT AGREEMENT
WHEREAS, Mark Thierer (the “Executive”) and SXC Health Solutions Corporation and
its subsidiary, SXC Health Solution, Inc. (collectively, the “Company”) executed
an employment agreement (“Agreement”) effective as of June 30, 2008;
WHEREAS, the Board of Directors of the Company (the “Board”), through its
Compensation Committee (the “Committee”), has determined that the Agreement
should be amended to clarify the intent of the parties as to the acceleration of
unvested units of equity in the Company held by Executive in the event of
termination for various reasons; and
WHEREAS, the Committee and Executive desire to amend the Agreement to fully
clarify the intent of the parties as aforesaid;
NOW, THEREFORE, BE IT RESOLVED, in accordance with the foregoing recitals, the
Agreement is amended as follows:

1.  
Subsection 3.7(b) of the Agreement shall be deleted in its entirety and replaced
with the following:

“b. Upon termination of Executive’s employment due to Executive’s Resignation
for Good Reason, Termination by the Company without Cause, Termination due to
Death or Total Disability, or Termination Arising Out of a Change of Control,
all unvested units of equity in the Company held by Executive, including stock
options and restricted stock units, whether granted in this Agreement or by
separate agreement or document, shall immediately vest. For clarification, no
unvested units of equity in the Company held by Executive shall vest if
Executive’s employment with the Company terminates due to Termination by the
Company for Cause or a resignation by the Executive that does not constitute a
Resignation for Good Reason.”
IN WITNESS WHEREOF, the Chairman of the Committee and Executive hereby adopt
this Second Amendment to the Agreement, which Amendment is effective as of
September 1, 2010.
COMPANY:

            SXC HEALTH SOLUTIONS CORPORATION       and SXC HEALTH SOLUTIONS,
INC.    
 
         
By:
  /s/ Steven Cosler   September 1, 2010  
 
 
 
Chairman of the Compensation Committee  
 
Date  
 
  of the Company’s Board of Directors      
 
          EXECUTIVE:      
 
         
By:
  /s/ Mark Thierer   September 1, 2010  
 
 
 
Mark Thierer  
 
Date  

 

 